[Cite as State v. Essinger, 2016-Ohio-4977.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :   Appellate Case No. 26593
         Plaintiff-Appellee                          :
                                                     :   Trial Court Case No. 14-CR-3557
 v.                                                  :
                                                     :   (Criminal Appeal from
 ANDREW W. ESSINGER                                  :    Common Pleas Court)
                                                     :
         Defendant-Appellant                         :
                                                     :

                                                ...........
                                               OPINION
                              Rendered on the 15th day of July, 2016.
                                                ...........

MATHIAS H. HECK, JR., by ANN M. GRABER, Atty. Reg. No. 0091731, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O.
Box 972, 301 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

MICHAEL HALLOCK, JR., Atty. Reg. No. 0084630, Post Office Box 292017, Dayton,
Ohio 43429
      Attorney for Defendant-Appellant

                                               .............

FAIN, J.

        {¶ 1} Defendant-appellant Andrew Essinger appeals from his conviction and

sentence for Rape and Gross Sexual Imposition. He contends that the trial court erred
                                                                                        -2-


by failing to comply with R.C. 2929.14(C)(4).

       {¶ 2} We conclude, based upon the Ohio Supreme Court’s ruling in State v.

Sergent, Slip Opinion No. 2016-Ohio-2696, that Essinger’s claim lacks merit.

Accordingly, the judgment of the trial court is Affirmed.

                             I. The Course of Proceedings

       {¶ 3} Pursuant to a plea agreement, Essinger pled guilty to two counts of Rape

and three counts of Gross Sexual Imposition. In exchange, the State dismissed two

counts of Rape of a Child Under the Age of Thirteen. Additionally, the parties agreed to

an aggregate prison sentence of not less than twelve years, nor more than twenty years.

       {¶ 4} The trial court sentenced Essinger to a prison term of nine years on one count

of Rape, and eleven years on the other count of Rape. The sentences were ordered to

be served consecutively. The trial court also sentenced him to serve a prison term of

five years on each of the three counts of Gross Sexual Imposition, to be run consecutively

to each other. The Rape sentences and the GSI sentences were ordered to be run

concurrently, for a total aggregate prison term of twenty years.       Essinger was also

designated as both a Tier III and Tier II sex offender.

       {¶ 5} Essinger appeals.

                            II. Essinger’s Agreed Prison Sentence

                              Is Not Subject to Appellate Review

       {¶ 6} Essinger’s sole assignment of error states:

              THE TRIAL COURT ERRED BY FAILING TO MAKE THE

       REQUIRED FINDINGS UNDER R.C. 2929.14(C)(4) PRIOR TO IMPOSING

       CONSECUTIVE SENTENCES ON DEFENDANT-APPELLANT.
                                                                                       -3-




       {¶ 7} Essinger contends that the trial court was required to make findings pursuant

to R.C. 2929.14(C)(4) in order to impose consecutive sentences.

       {¶ 8} R.C. 2929.14(C)(4) requires a trial court to make certain findings before

imposing consecutive sentences. However, these findings are unnecessary when the

court imposes a jointly-recommended sentence. State v. Sergent, supra. A jointly-

recommended sentence is not subject to appellate review. Id.; accord State v. Connors,

2d Dist. Montgomery No. 26721, 2016-Ohio-3195, ¶ 4 (“R.C. 2953.08(D)(1) does not

authorize a sentencing appeal if the sentence was jointly recommended by the

prosecution and the defendant and other requirements were met.”).

       {¶ 9} Here, the parties agreed to a sentence within the range of twelve to twenty

years. This court has held that a “sentence within an agreed-upon range is a jointly-

recommended sentence.” Connors, at ¶ 4.

       {¶ 10} We find no error in the trial court’s sentencing decision as the aggregate

sentence falls within the limits set by the parties’ plea agreement and joint sentencing

recommendation. Accordingly, the sole assignment of error is overruled.

                                     III. Conclusion

       {¶ 11} Essinger’s sole assignment of error having been overruled, the judgment of

the trial court is Affirmed.

                                      ............

FROELICH and WELBAUM, JJ., concur.

Copies mailed to:

Mathias H. Heck, Jr.
Ann M. Graber
                         -4-


Michael Hallock, Jr.
Hon. Barbara P. Gorman